UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1841



JOHN A. SHIRKEY,

                                            Plaintiff - Appellant,


          versus


EASTWIND COMMUNITY DEVELOPMENT CORPORATION;
THE BALTIMORE-WASHINGTON CONFERENCE OF THE
UNITED METHODIST CHURCH,

                                           Defendants - Appellees,

          and


NATIONAL DIVISION OF THE GENERAL BOARD OF
GLOBAL MINISTRIES OF THE UNITED METHODIST
CHURCH;    EQUAL    EMPLOYMENT    OPPORTUNITY
COMMISSION; OFFICE OF COMMUNITY DEVELOPERS,
NATIONAL DIVISION, GENERAL BOARD OF GLOBAL
MINISTRIES OF THE UNITED METHODIST CHURCH,

                                                          Defendants.




Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Walter E. Black, Jr., Senior District
Judge. (CA-93-2791-B)


Submitted:   November 30, 1999         Decided:     December 13, 1999


Before MURNAGHAN and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


John A. Shirkey, Appellant Pro Se. H. Patrick Donohue, ARMSTRONG,
DONOHUE & CEPPOS, CHARTERED, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

      John Shirkey appeals the district court’s order granting

summary judgment in favor of The Baltimore-Washington Conference of

the United Methodist Church (“the Conference”).             In 1991, Shirkey,

a white male, was told that because he was not black he would not

be eligible for a position in a Community Developer’s Program in

East Baltimore funded through the United Methodist Church. Shirkey

filed a claim under Title 42 U.S.C. § 1981 (1994) alleging racial

discrimination against the National Division of the General Board

of Global Ministries of the United Methodist Church, the Baltimore-

Washington    Conference    of     the    United   Methodist     Church    ("the

Conference"), and the Eastwind Community Development Corporation.

The   district   court   granted    summary    judgment     in   favor    of   the

Conference, and Shirkey filed a timely notice of appeal limited to

that award of summary judgment.            We have reviewed the record and

the district court’s opinion and find no reversible error.

      On appeal, Shirkey requests that we consider “additional

evidence” that was not presented to the district court at the time

summary judgment was granted.            On appellate review of a grant of

summary   judgment,      this    Court     reviews   only    the    pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, that were presented to the

district court.       Fed. R. Civ. P. 56(c); see also Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).               Therefore, this


                                     - 3 -
Court will not consider evidence that was not presented to the

district court.

     We affirm the award of summary judgment in favor of the

Conference on the reasoning of the district court in its memorandum

opinion entered on October 18, 1996.   In its opinion, the district

court found that Shirkey failed to establish the Conference knew of

any racial criteria within the Community Developer’s Program.   The

court further found no evidence that the Conference's actions,

which were limited to approving a written application and procuring

funds, were racially motivated or that the Conference acted with

discriminatory intent. Thus, the court concluded Shirkey failed to

establish a prima facie case of racial discrimination on the part

of the Conference. A review of the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the

affidavits that were before the district court, reveals the court's

grant of summary judgment in favor of the Conference was proper.

Fed. R. Civ. P. 56(c); see also Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986).   We therefore affirm.

     We deny Shirkey's motion for appointment of counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED


                               - 4 -